Title: To James Madison from John Glendy, 18 April 1816
From: Glendy, John
To: Madison, James


                    
                        
                            Sir,
                        
                        Baltimore, April 18th. 1816.
                    
                    The bearer Mr. N. Andrews purposes setting off to-morrow for Washington City, in hope of obtaining the office of Chaplain, on board of a frigate or seventy four Gun Ship, in the service of the U.S.
                    If ministerial talents, and literary acquisitions—If loyalty to the Government of this Country, and ardent zeal in the cause of pure Republicanism—If heroism in days of peril, and courageous resistance to a tyranic foe—If an amiable wife and Numerous family, in straitened circumstances, looking up to him as the chief mean of their support—If these be stable grounds on which to build his hope of success, he cannot be considered as destitute of reasonable claims and honorable pretensions.
                    He was regularly educated and ordained a dissenting Minister in old England—Emigrated to this Country more than twenty years ago—was one of the Volunteer Corp that marched from this City to meet the Enemy on the frontiers; and when the foe landed at North-Point, thirsting for blood and plunder, He again volunteered, (tho exempted from Militia on account of his Years) and marched to bid defiance to ruthless enemy and save our City from flames and devastation. Permit me to recommend him and his cause to your kind attention, and solicit your interest in his behalf. Believe me Sir, with profound respect, and the most cordial esteem, gratefully & faithfully your’s
                    
                        
                            John Glendy
                            
                        
                    
                    
                        N.B. My family cordially join with me in presenting our most respectful compliments to your beloved lady & son.
                    
                